Exhibit Supplemental Agreement No.60 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of April 16, 2008, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-7H4 aircraft (the Agreement) and; WHEREAS, Buyer has agreed to exercise one August 2009 Option Aircraft as Block T-W-2 Firm Aircraft bearing Serial Number 36906 ***; ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No. K/SWASA-60-1 WHEREAS, Buyer has agreed to exercise the following twelve (12) Option Aircraft as Block T-W-2 Firm Aircraft: Contract Delivery MonthSerial Number *** *** and; WHEREAS,
